DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 11/05/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20-22, 24-26 and 40-49 are rejected under 35 U.S.C. 103 as being unpatentable over Feher et al (US 20070182929) in the view of Migdal (US 8899748).

Regarding Claim 16, Feher teaches a nystagmus testing device (abstract; fig. 3) comprising: 

a nystagmometer configured to face a test subject to capture eye movements of the test subject (fig. 3, 61; ¶[0024], line 1-18, a nystagmometer 61 detecting the nystagmic movement of the eye 5; The nystagmometer 61-which is a device similar to an "eye tracker''), 

a start button configured to start a nystagmus routine (¶[0027], line 1-9, The parameters of the light source 1 are set at the beginning of the examination by the doctor or the examining person on the basis of a previously determined computer program depending on the demands of the examination; ---comprising means for starting the apparatus of fig. 3 for the examination), 

a front display positioned to face the test subject configured to display a visual stimulus (fig. 3, 3 and 4; ¶[0028], line 1-12, In the case of a digitized version the test unit is 3 equipped with a screen displaying the test images, and the test images move on the screen in a horizontal (or vertical) direction), 

a rear display positioned to face a test administrator configured to display a visual tracker (fig. 3, 62; ¶[0024], line 15-25, The display unit 62 connected to the nystagmometer 61 and equipped with a clock 63 shows when the eye 5 moves), and 

a controller configured to control movements of the visual stimulus and the visual tracker on the front and rear displays, respectively, and generate data related to the 

But Feher does not specifically disclose that wherein a camera configured to face a test subject to capture eye movements of the test subject, and a start button configured to start a nystagmus routine, the nystagmus routine including a plurality of tests. 

However, Migdal teaches a system for detection of eye nystagmus in a test subject (abstract; figs. 1 and 7), wherein a camera configured to face a test subject to capture eye movements of the test subject (fig. 7, 4; fig. 1, 4, 20- camera), and 

a start button configured to start a nystagmus routine (fig. 1, 28; col. 4, line 3-10, The upper edge portion 10 includes a power (on/off) button 28 to selectively activate or deactivate the system 2), the nystagmus routine including a plurality of tests (col. 9, line 35—67, The system can be configured to conduct the nystagmus test;  The tests are set forth as follows: 1. Lack of smooth pursuit; 2. Distinct nystagmus at maximum deviation; 3. Angle of onset of nystagmus prior to 45°).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the nystagmus testing 

Regarding Claim 17, Feher - Migdal combination teaches that the nystagmus testing device of claim 16, wherein each of the plurality of tests is directed to determining one of lack of smooth pursuit, distinct and sustained nystagmus at maximum deviation, onset of nystagmus prior to 45 degrees, and vertical gaze nystagmus (col. 9, line 35—67, The system can be configured to conduct the nystagmus test;  The tests are set forth as follows: 1. Lack of smooth pursuit; 2. Distinct nystagmus at maximum deviation; 3. Angle of onset of nystagmus prior to 45°, as disclosed in Migdal).

Regarding Claim 18, Feher - Migdal combination teaches that the nystagmus testing device of claim 16, further comprising an indicator indicative of a corresponding test of the nystagmus routine, wherein the indicator is one of a visual indicator and an audible indicator (col. 11, line 30-40, The system 2, via the analyzer 50, also determines a score for the test session (step 170), where an indication of the score can be displayed by the display 24; col. 12, line 48-67,  PASS indicates; FAIL indication; The determined score or PASS/FAIL indication is displayed on the display 24 of the device 4; as disclosed in Migdal).



Regarding Claim 21, Feher - Migdal combination teaches that the nystagmus testing device of claim 16, further comprising a test selection button configured to select one test of the nystagmus routine (col. 3, line 50-55, One or more control buttons 26 are also provided on the rear side 8 to control features of the device 4 (e.g., to control navigation between different icons and/or selection menus, to control operation of the DVR and camera 20, etc.) during system operation, as disclosed in Migdal; ---button of selection menus in control operation).

Regarding Claim 22, Feher - Migdal combination teaches that the nystagmus testing device of claim 16, further comprising a plurality of pressure sensors configured to determine a stability of the nystagmus testing device (col. 4, line 51-67, one or more gyroscope sensors 62 disposed internally within the device housing. The one or more gyroscope sensors can be of any suitable type(s) that detect motion changes (e.g., tilting, camera jitter and/or other spatial displacements) of the device 4, as disclosed in 

Regarding Claim 24, Feher - Migdal combination teaches that the nystagmus testing device of claim 16, wherein the controller further includes a memory that is configured to store data associated with the corresponding test (fig. 5, 50, 54; col. 13, line 1-8, The analyzer 50 can further store in the DVR 58 the captured camera images obtained from the test session as well as all information/data obtained or derived from the test session within memory 54. In addition, the analyzer 50 can be configured to conduct and score multiple test sessions. Captured images and associated data from test sessions can be transferred from the device 4 to other devices (e.g., computer databases, laptops, etc.) via the connection port 34, as disclosed in Migdal).

Regarding Claim 25, Feher - Migdal combination teaches that the nystagmus testing device of claim 16, wherein the data includes eye movements of the test subject and positions of the visual stimulus during the corresponding test (fig. 5, 50, 54; col. 13, line 1-8, The analyzer 50 can further store in the DVR 58 the captured camera images obtained from the test session as well as all information/data obtained or derived from the test session within memory 54, as disclosed in Migdal).

Regarding Claim 26, Feher - Migdal combination teaches that the nystagmus testing device of claim 24, further comprising an external display to display the data associated with the corresponding test (fig. 2, 24; col. 13, line 1-8, In addition, the 

Regarding Claim 40, Feher - Migdal combination teaches that the nystagmus testing device of claim 16, wherein the visual tracker can be seen by the test administrator while monitoring the eye movements of the test subject during the nystagmus routine (fig. 3, 62; ¶[0024], line 8-25 that “The nystagmometer 61-which is a device similar to an "eye tracker''” and “The display unit 62 connected to the nystagmometer 61 and equipped with a clock 63 shows when the eye 5 moves”, as disclosed in Feher; -- indicating information of eye move (eye tracker) is shown on the display unit 62 for the people operating the testing device (implicitly)).
(This portion of claim covers what a device does. Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114); see also MPEP §2111.04)).


(The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138). 
(And this portion of claim is of intended use, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Regarding Claim 42, Feher - Migdal combination teaches that the nystagmus testing device of claim 41, wherein the synchronization of the visual tracker with the visual stimulus permits the test administrator to independently monitor the eye movements of the test subject (this portion of claim is of intended use, the intended use 

Regarding Claim 43, Feher - Migdal combination teaches that the nystagmus testing device of claim 16, wherein the controller is configured to control movement of the visual tracker on the rear display to reflect the movement of the visual stimulus on the front display, such that the test administrator can independently monitor the eye movements of the test subject.
(The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138). 
(And this portion of claim is of intended use, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the 

Regarding Claim 44, Feher - Migdal combination teaches that the nystagmus testing device of claim 16, wherein the camera, the front display, and the rear display are positioned in a single housing (fig. 3, 3 and 4- front display; fig. 3, 61, 62 and 63- rear display, as disclosed in Feher; fig. 1, 4, 20- camera, as disclosed in Migdal. Further, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950); -- the camera, the front display, and the rear display can be arranged in a single housing).

Regarding Claim 45, Feher - Migdal combination teaches that the nystagmus testing device of claim 16, wherein the camera, the front display, and the rear display are positioned in a single housing throughout the nystagmus routine (fig. 3, 3 and 4- front display; fig. 3, 61, 62 and 63- rear display, as disclosed in Feher; fig. 1, 4, 20- camera, as disclosed in Migdal. Further, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950); -- the camera, the front display, and the rear display can be arranged in a single housing).

Regarding Claim 46, Feher - Migdal combination teaches that the nystagmus testing device of claim 16, wherein the controller is configured to perform the nystagmus 

Regarding Claim 47, Feher - Migdal combination teaches that the nystagmus testing device of claim 16, wherein the controller is configured to perform the nystagmus routine without the test administer moving a visual stimulus (-- this portion of claim is of intended use, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Regarding Claims 48-49, Feher - Migdal combination teaches that the nystagmus testing device of claim 18, wherein the indicator is configured to indicate which of the plurality of tests is currently being performed; and wherein the indicator is configured to indicate, before the start of the nystagmus routine, which of the plurality of tests will be performed.
(The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following 
(And these portions of claims are of intended use, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Feher et al (US 20070182929) in the view of Migdal (US 8899748), further in the view of Harris et al (US 8764194).

Regarding Claim 19, Feher - Migdal combination discloses as set forth above but does not specifically disclose that the nystagmus testing device of claim 18, wherein the visual indicator is configured to illuminate a first color indicating that the corresponding test is ready or completed and a second color indicating that the corresponding test is started.



Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the nystagmus testing device of Feher - Migdal combination by the device of Harris for the purpose of providing  a device to assist in performing a reliable and easily documentable gaze field sobriety test. (col. 3, line 5-10).

Regarding Claim 23, Feher - Migdal combination discloses as set forth above but does not specifically disclose that the nystagmus testing device of claim 16, further comprising a LED light configured to illuminate a first color indicating that the corresponding test is ready or completed and a second color indicating that the corresponding test has started.

However, Harris teaches a device (abstract), wherein further comprising a LED light (col. 6, line 65-67, Light source 206 may include an LED, a light bulb, or other means for generating light) configured to illuminate a first color indicating that the 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the nystagmus testing device of Feher - Migdal combination by the device of Harris for the purpose of providing  a device to assist in performing a reliable and easily documentable gaze field sobriety test. (col. 3, line 5-10).

Response to Arguments
Applicant's arguments filed on 11/5/2021, have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) Feher does not teach or suggest claimed term of “a rear display positioned to face a test administrator and configured to display a visual tracker”;
(B) Feher never describes his display unit 62 as configured to display a visual tracker that is synchronized with (i.e., tracks) movement of the visual stimulus shown to the test subject on the front display;


In response to applicant's argument(s):
(A)  In the claimed term, the “test administrator” is directed to a human organism and is therefore nonstatutory subject matter, MPEP 2105. Hence the claimed term comprising “test administrator” is not a patentable subject matter. Further, Feher teaches in fig. 3 and ¶[0024], line 8-25 that “The nystagmometer 61-which is a device similar to an "eye tracker''” and “The display unit 62 connected to the nystagmometer 61 and equipped with a clock 63 shows when the eye 5 moves”. It indicates information of eye move (eye tracker) is shown on the display unit 62 for the people operating the testing device (implicitly). 

(B) It is noted that the features upon which applicant relies (i.e., to display a visual tracker that is synchronized with movement of the visual stimulus…) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

(C) “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have 
Even Feher - Migdal combination would not somehow make that instrument "portable and hand-held" or "suitable for use in field testing". However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to learn the claimed subject matter from the Feher - Migdal combination for the purpose of automatic determination of a degree of eye nystagmus and to facilitate ease of operability (col. 2, line 54-59 of Migdal).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872